Richardson, Judge,
delivered the opinion of the court.
The indictment in this case was intended to be framed on the fifteenth section of the second article of the revenue act of 1857; (Adj. Sess. 1857, p. 79 ;) which is as follows : “ If any person shall deliver to the assessor any false or fraudulent list, the property therein specified, and ail that ought to have been listed therein, shall be taxed triple, and the offender shall moreover be subject to indictment for the *601fraud, and may be fined in any sum not exceeding five hundred dollars.”
The second count of the indictment is bad, because it does not allege in what respect the list of taxable property delivered to the assessor by the defendant was false or fraudulent; and the first count is defective for the same reason, and also because it is not averred that the act or omission of the defendant was fraudulent. The indictment ought to set out, in terms of general description at least, the. taxable property owned by the defendant and fraudulently omitted in the list delivered to the assessor; otherwise he might not be prepared at the trial to show that the property charged to have been omitted did not belong to him or was not taxable" in his name.
The indictment was properly quashed and the judgment will be affirmed, the other judges concurring.